PER CURIAM. Anthony Daniel appeals his judgment and conviction after entering a no contest plea. Daniel-reserved his right to appeal the propriety of the circuit court’s denial of his motion to suppress his statements, admissions, or confessions to law enforcement on the-^ day of his arrest. After review, we hold that the denial of, Daniel’s motion to suppress is not dispositive for purposes of appellate review following a no contest plea. See Dermio v. State, 112 So.3d 551, 557 (Fla. 2d DCA 2013). We also note that .the record before us contains no indication 'that the State otherwise stipulated that the issue was dispositive. See Churchill v. State, 219 So.3d 14, 17 (Fla. 2017). Accordingly, we dismiss this appeal "without prejudice to Daniel’s seeking whatever relief to which he may be entitled. See Fla. R. Crim. P. 8.170(0; 3.850(a)(5). NORTHCUTT, SILBERMAN, and CRENSHAW, JJ., Concur.